Case: 14-10133      Document: 00512874858         Page: 1    Date Filed: 12/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10133
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 18, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JASON ANTHONY CASTILLO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:13-CR-27-2


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Jason Anthony Castillo pleaded guilty pursuant to a written plea
agreement to distribution and possession with intent to distribute
methamphetamine. He was sentenced to 130 months of imprisonment and
four years of supervised release. The sole issue on appeal is whether the
district court erred in denying Castillo an adjustment for acceptance of
responsibility under U.S.S.G. § 3E1.1. Castillo challenges the district court’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10133     Document: 00512874858     Page: 2    Date Filed: 12/18/2014


                                  No. 14-10133

refusal to award him credit for acceptance of responsibility on the ground that
he continued to use marijuana while on pretrial release, arguing that his use
of drugs while on pretrial release was the result of an addiction and not
indicative of a lack of acceptance of responsibility.
      We review the denial of a reduction for acceptance of responsibility
“under a standard of review even more deferential than a pure clearly
erroneous standard,” and will affirm unless the denial is “without foundation.”
United States v. Rudzavice, 586 F.3d 310, 315 (5th Cir. 2009). Although a
defendant who pleads guilty prior to trial and truthfully admits relevant
conduct may qualify for the reduction, “this evidence may be outweighed by
conduct of the defendant that is inconsistent with acceptance of responsibility.”
§ 3E1.1, comment. (n.3). We have consistently upheld the denial of reductions
for acceptance of responsibility where, as is the case here, defendants have
violated the conditions of their pretrial release. See United States v. Rickett,
89 F.3d 224, 227 (5th Cir. 1996); United States v. Flucas, 99 F.3d 177, 180 (5th
Cir. 1996); United States v. Hooten, 942 F.2d 878, 883 (5th Cir. 1991); United
States v. Watkins, 911 F.2d 983, 985 (5th Cir. 1990). In Flucas, we specifically
rejected the argument that the district court had ruled improperly because the
defendant’s drug use “did not show a lack of contrition but, instead, was a
result of his drug addiction.” 99 F.3d at 180.
      Castillo has not denied that he used marijuana in violation of the express
terms of the conditions of his pretrial release.        Based on the undisputed
evidence, the district court’s determination that Castillo was not entitled to a
reduction for acceptance of responsibility pursuant to § 3E1.1 was not without
foundation. Rudzavice, 586 F.3d at 315.
      AFFIRMED.




                                        2